In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
 
Nos. 16‐1339 & 16‐3216 
BILLY CANNON, 
                                                   Plaintiff‐Appellant, 

                                   v. 

DEAN NEWPORT, et al., 
                                                Defendants‐Appellees. 
                      ____________________ 

         Appeals from the United States District Court for the 
                     Eastern District of Wisconsin. 
  Nos. 2:15‐cv‐01397‐PP & 2:15‐cv‐01370‐PP — Pamela Pepper, Judge. 
                      ____________________ 

   SUBMITTED FEBRUARY 21, 2017 — DECIDED MARCH 3, 2017 
                  ____________________ 

   Before  WOOD,  Chief  Judge,  and  POSNER  and  HAMILTON, 
Circuit Judges. 
     POSNER, Circuit Judge. Billy Cannon appeals the dismissal 
of  two  civil  rights  complaints,  see  42  U.S.C.  §  1983,  that  ac‐
cuse  Milwaukee  police,  prosecutors,  and  judges  of  having 
2                                          Nos. 16‐1339 & 16‐3216 


violated his constitutional rights during a series of investiga‐
tions and prosecutions. 
    In  2008  a  state  investigator  obtained  from  a  Wisconsin 
court authorization to intercept calls made to and from a tel‐
ephone  number  being  used  by  suspected  drug  traffickers. 
That  telephone  number  was  not  Cannon’s,  but  he  says  he 
was  intercepted  during  this  wiretap.  Then  on  March  17  of 
the following year Milwaukee police obtained consent from 
Cannon’s son to search the home where he lived with his fa‐
ther.  The  police  found  $14,000  in  cash  in  the  home,  and  ar‐
rested Cannon for drug and gun crimes on the basis of a re‐
port by a government informant that the informant had pur‐
chased cocaine, and borrowed a gun, from Cannon. The day 
after  his  arrest  the  judge  set  bail  for  each  of  the  crimes 
charged at $2,500. Cannon posted the required bail but was 
not  released  because  the  police  filed  another  complaint, 
charging  him with a third crime—giving a gun to an unau‐
thorized  person.  Wis.  Stat.  §  941.29(4)  (2007).  A  different 
judge reviewed that complaint the next day, found probable 
cause, and set bail at $2,500. Cannon did not post this addi‐
tional amount. 
    He appeared in court on March 20, and prosecutors filed 
an  amended  criminal  complaint  covering  all  three  charges, 
leading  to  the  judge’s  raising  Cannon’s  bail  to  $250,000.  He 
eventually made bail, but in August was again arrested, this 
time for bail jumping after he changed his residence without 
notifying  the  police.  He  was  jailed,  but  released  a  few  days 
later without being charged.  
   Cannon was finally tried in 2011, and though acquitted of 
the  drug  charge  pleaded  guilty  to  illegal  possession  of  the 
gun  (the  second  gun  charge  was  dismissed)  and  was  sen‐
Nos. 16‐1339 & 16‐3216                                                3 


tenced to two years in prison. Just before he’d pleaded guilty, 
however,  a  warrant  had  been  issued  for  his  arrest  on  new 
gun  and  drug  charges.  Two  days  later  a  state  trooper 
stopped  him  for  a  traffic  violation  and  upon  learning  his 
identity arrested him on the outstanding warrant. Four days 
after that Cannon appeared for a probable cause hearing.  
    In  2013  Cannon  got  hold  of  what  he  calls  “exculpatory” 
material—copies  of  police  reports  and  other  documents  re‐
lating to his March 2009 arrest—and on the basis of this doc‐
umentation filed suit under 42 U.S.C. § 1983 against the po‐
lice,  prosecutors,  and  judges  claiming  that  his  prosecutions 
in  2009  and  2011  had  been  the  elements  of  a  conspiracy  to 
violate  his  constitutional  rights.  That  suit  was  dismissed  as 
premature,  because  appeals  by  him  in  both  criminal  cases 
were pending. In 2014 he was convicted of the 2011 drug and 
gun  charges  and  sentenced  to  16  years’  imprisonment,  a 
term he is currently serving. 
    In November 2015 he filed the two suits, both also under 
42  U.S.C.  §  1983,  that  have  given  rise  to  the  appeals  before 
us.  In  one,  which  focuses  on  the  events  of  2009,  he  claims 
that Milwaukee police officers, prosecutors, and judges vio‐
lated  his  constitutional  rights  under  the  Fourth,  Sixth, 
Eighth,  and  Fourteenth  Amendments  to  the  Constitution—
that the police had lacked probable cause when they arrested 
him  in  March  and  August  2009,  that  he  had  been  denied 
counsel  when  the  first  two  criminal  complaints  were  re‐
viewed by two different judges before he appeared in court 
on  March  20,  2009,  that  the  $250,000  bail  set  that  day  had 
been excessive, and that the defendants had conspired mali‐
ciously  to  prosecute  him.  The  district  court  dismissed  the 
complaint as barred by the six‐year statute of limitations ap‐
4                                             Nos. 16‐1339 & 16‐3216 


plicable  to  section  1983  claims  in  Wisconsin.  Wis.  Stat. 
§ 893.53; Gray v. Lacke, 885 F.2d 399, 409 (7th Cir. 1989). 
    Cannon tries to sidestep the statute of limitations in three 
ways. He argues that he was unaware of the violations of his 
rights  until  he  received  the  “exculpatory”  material;  that  the 
defendants’ actions from the time of his arrest in March 2009 
until they released that material to him in June 2013 consti‐
tuted  a “continuing  violation” of  his  rights, amounting to a 
“custom and policy” of unconstitutional behavior; and that a 
plaintiff is not required to address in his complaint affirma‐
tive defenses to his claims.  
     The  district  judge  was  correct  that  Cannon’s  claim  that 
the  police  falsely  arrested  him  in  violation  of  the  Fourth 
Amendment is time‐barred. A claim to have been arrested in 
violation  of  the  amendment  accrues  “at  the  time  of  (or  ter‐
mination  of)  the  violation.”  Dominguez  v.  Hendley,  545  F.3d 
585, 589 (7th Cir. 2008). Cannon was brought before a judge 
three  days  after  his  March  2009  arrest,  and  his  Fourth 
Amendment claim accrued then because by virtue of the ar‐
rest  he  was  now  “detained  pursuant  to  legal  process.”  Wal‐
lace v. Kato, 549 U.S. 384, 397 (2007). And since any violation 
of the Fourth Amendment caused by his August 2009 arrest 
had  ended  when  he  was  released  on  September  3,  2009, 
without charges being filed,  id.  at 389–90;  Harrington v. City 
of  Nashua, 610  F.3d  24,  28  (1st  Cir.  2010),  the  latest  he  could 
have  sued  concerning  his  two  arrests  were  March  20,  2009, 
and September 3, 2015, respectively.  
   His attempt to excuse his lateness is unpersuasive. Noth‐
ing  in  the  material  he  attaches  to  his  complaint  reveals  cir‐
cumstances of the arrests or of the charging and bail proce‐
dures that he wouldn’t have known at the time. Nor can he 
Nos. 16‐1339 & 16‐3216                                                5 


“use a theory of a continuing civil conspiracy to recover for 
individual overt acts that would themselves be time‐barred.” 
Rosado  v.  Gonzalez,  832  F.3d  714,  718  (7th  Cir.  2016).  And 
when  a  complaint  reveals  that  the  action  is  untimely,  the 
court can dismiss it. United States v. Lewis, 411 F.3d 838, 842 
(7th Cir. 2005). 
    His claim that he was denied counsel in  violation of  the 
Sixth Amendment when judges reviewed the first two crim‐
inal complaints against him has not yet accrued, because his 
conviction has not been set aside. He is not allowed to seek 
damages  that  would  impugn  a  conviction,  see  Heck  v. 
Humphrey,  512  U.S.  477,  486–87  (1994);  Gilbert  v.  Cook,  512 
F.3d  899,  900  (7th  Cir.  2008),  though  his  claim  to  have  been 
denied counsel at a critical stage in the litigation will, if vin‐
dicated, invalidate his conviction of the gun charge. 
     His claim of malicious prosecution of the drug charge, a 
charge eliminated by his acquittal in 2011 and thus accruing 
in that year, would be litigable as a constitutional claim only 
if  there  were  no  adequate  state  tort  remedy,  but  Wisconsin 
law  provides  such  a  remedy.  Strid  v.  Converse,  331 N.W.2d 
350,  353–54  (Wis.  1983);  Julian  v.  Hanna,  732  F.3d  842,  845 
(7th Cir.  2013);  Newsome  v.  McCabe,  256  F.3d  747,  750–51 
(7th Cir. 2001). And anyway under both state and federal law 
probable  cause  is  a  complete  defense  to  malicious  prosecu‐
tion,  see Hart  v.  Mannina,  798  F.3d  578,  587  (7th Cir.  2015); 
Strid v. Converse, supra, 331 N.W.2d at 354, and the police re‐
ports  that  he  appended  to  his  complaint  leave  no  room  for 
doubt that there was probable cause to charge him with the 
drug  offense.  See United  States  v.  Sidwell,  440  F.3d  865,  869 
(7th Cir. 2006).  
6                                           Nos. 16‐1339 & 16‐3216 


    His claim that the judge set excessive bail in violation of 
the  Eighth  Amendment  also  fails,  because  the  defendants 
whom he sued are entitled to immunity, having acted either 
as  lawyers  for  the  state  or  in  a  judicial  capacity.  Imbler  v. 
Pachtman, 424 U.S. 409, 430–31 (1976); Pierson v. Ray, 386 U.S. 
547, 553–55 (1967); Thomas v. City of Peoria, 580 F.3d 633, 638–
39  (7th  Cir.  2009);  Dawson  v.  Newman,  419  F.3d  656,  660–61 
(7th Cir. 2005).  
    Cannon’s  second  complaint,  which  underlies  appeal 
No. 16‐3216, focuses on the 2008 wiretap application and the 
resulting  2011  arrest. It  makes  three  claims.  The  first  is  that 
Wisconsin’s attorney general never authorized the 2008 wire‐
tap application and it was therefore void under both federal 
and state law. See 18 U.S.C. § 2516(2); Wis. Stat. § 968.28. The 
district court dismissed that claim because the wiretap order 
that Cannon appended to his complaint contradicts his alle‐
gations by noting the attorney general’s prior approval of the 
application.  The  second  claim  is  that  the  state  trooper  used 
the traffic violation as a pretext to stop him and execute the 
outstanding  warrant  on  the  2011  gun  and  drug  charges, 
which  was  not  in  the  trooper’s  physical  possession.  Moreo‐
ver, Cannon continues, the warrant must have been doctored 
because the copies he obtained from the court and a sheriff’s 
department  are  not  identical.  The  district  court  rejected  the 
claim because his arrest was pursuant to a valid warrant, the 
differences  between  the  copies  of  the  warrant  being  readily 
explainable.  The  third  claim  is  that  too  much  time  elapsed 
before his probable cause hearing. The district court rejected 
the  claim  because  Cannon  received  a  probable  cause  deter‐
mination  before  his  arrest  and  was  not  entitled  to  another 
determination after his arrest.  
Nos. 16‐1339 & 16‐3216                                                 7 


    On  appeal  Cannon  insists  that  his  second  complaint 
states a Fourth Amendment claim by virtue of his allegation 
that  Wisconsin’s  attorney  general  did  not  authorize  investi‐
gators  to  wiretap  the  telephone  calls  of  Cannon’s  associate. 
Yet the order he calls defective cites the prior approval of the 
attorney general.  
    He  further  argues  that  his  second  complaint  states  a 
Fourth  Amendment  claim  arising  from  his  2011  arrest  be‐
cause, he insists, the state trooper did not have a copy of the 
warrant,  which  anyway  was  formatted  incorrectly  and  may 
even,  he  says,  have  been  doctored.  But  the  trooper  didn’t 
have  to  possess  the  warrant  for  the  arrest  to  be  valid. 
See Utah v. Strieff, 136 S. Ct. 2056, 2060, 2062–63 (2016); Unit‐
ed States  v.  Hensley,  469  U.S.  221,  232  (1985);  United States  v. 
Patrick, 842 F.3d 540, 542 (7th Cir. 2016); Atkins v. City of Chi‐
cago,  631 F.3d  823,  826–27  (7th  Cir.  2011).  Nor  is  there  any 
reason  to  believe  that  the  warrant  was  doctored.  One  copy 
was  faxed  to  the  sheriff’s  office  before  Cannon’s  arrest;  the 
other,  which  was  filled  out  post‐arrest,  noted  that  the  war‐
rant had been executed by the trooper arresting him. 
    Last, Cannon contends that his second complaint pleads 
a  Fourth  Amendment  violation  because  he  was  in  jail  for 
four days before being brought before a judge. But the judge 
who  issued  the  warrant  had  found  probable  cause  before 
Cannon was arrested; he was not entitled to another judicial 
determination.  See Baker  v.  McCollan,  443 U.S.  137,  142–43 
(1979);  cf. Holloway  v.  Delaware County  Sheriff,  700  F.3d  1063, 
1068 (7th Cir. 2012). Anyway he later received credit against 
his sentence for those four days. 
    Because  all  his  claims  are  barred,  he  has  incurred  four 
strikes  under  the  Prison  Litigation  Reform  Act,  28 U.S.C. 
8                                           Nos. 16‐1339 & 16‐3216 


§ 1915(g),  one  for  each  complaint  and  one  for  each  appeal. 
He  therefore  is  no  longer  permitted  to  file  a  civil  action  or 
appeal  in  any  federal  court  without  prepaying  all  fees,  un‐
less he is in imminent danger of serious injury. 
                                                            AFFIRMED.